Title: To George Washington from Job Cushing, Nathaniel Nichols, and John Ellis, 11 March 1776
From: Cushing, Job,Nichols, Nathaniel,Ellis, John
To: Washington, George



Cambridge Camp Fort No. 2.March 11th 1776.
May it Please your Excellency

Sr Our minds & Dispositions, having been, (& now are) Strongly Attach’d to, & in Defence of American liberty, which was the reason of our Consenting to Tarry in the Service of our Country, in each of our respective Offices, in 24th Regt of Foot Commanded by Colo. Jno. Greaton: but our Compy not having ¼ its Compliment of men nor is there any Probability of getting

them under Present Circumstances of Sd Compy, for such a Disagreable Appearance, we Present this Humble Petition to your excellency for our Discharge from the Continental Army. From your Humble Petitioners,

Job Cushing Capt
Nathl Nichols Liut
John Ellis Ensn

